PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DENNIS WAYNE EATON,
Petitioner-Appellant,

v.
                                                                     No. 97-15
RONALD ANGELONE, Director,
Virginia Department of Corrections,
Respondent-Appellee.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
Samuel G. Wilson, Chief District Judge.
(CA-95-330-R)

Argued: January 26, 1998

Decided: March 24, 1998

Before WILKINSON, Chief Judge, and HAMILTON and
MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Chief Judge Wilkinson wrote the
opinion, in which Judge Hamilton and Judge Michael joined.

_________________________________________________________________

COUNSEL

ARGUED: Mark Evan Olive, Tallahassee, Florida; Ross Scott Haine,
Sr., Lexington, Virginia, for Appellant. Pamela Anne Rumpz, Assis-
tant Attorney General, OFFICE OF THE ATTORNEY GENERAL,
Richmond, Virginia, for Appellee. ON BRIEF: Richard Cullen,
Attorney General of Virginia, OFFICE OF THE ATTORNEY GEN-
ERAL, Richmond, Virginia, for Appellee.
OPINION

WILKINSON, Chief Judge:

Dennis Wayne Eaton was sentenced to death for the murder of Vir-
ginia State Trooper Jerry L. Hines. He appeals the district court's dis-
missal of his petition for a writ of habeas corpus. We affirm the
judgment.

I.

Because Eaton's claims largely focus on alleged defects in his trial
and sentencing, we will not recount here the disturbing details of his
crimes. This factual background is set forth both in the district court's
opinion and in the opinion of the Virginia Supreme Court denying his
direct appeal. See Eaton v. Commonwealth, 397 S.E.2d 385 (Va.
1990). We focus instead on the process by which Eaton was convicted
and sentenced to death.

On May 1, 1989, Eaton was indicted by a grand jury in Rockbridge
County, Virginia, for the willful, deliberate, and premeditated murder
of Trooper Hines in violation of Va. Code § 18.2-31(f) (now Va.
Code § 18.2-31(6)) and for the use of a firearm in the commission of
a felony in violation of Va. Code § 18.2-51.1. Prior to his trial for
these offenses, Eaton pled guilty in the Circuit Court of Shenandoah
County to charges that arose out of events earlier on the day of Hines'
murder. Those crimes included the first degree murder of Walter Cus-
ter, Jr., Eaton's acquaintance, the capital murder of Ripley Marston,
Eaton's onetime friend and neighbor, and the robbery of Marston's
car. In this plea agreement Eaton acknowledged he would be ineligi-
ble for parole under Va. Code § 53.1-151(B1) and accepted three con-
secutive life sentences plus forty-four years in prison.

Eaton also pled guilty in the Circuit Court for the City of Salem to
the first degree murder of Judy McDonald. McDonald was with Eaton
when Hines was killed, and Eaton killed her as the two sought to
elude police after the Hines murder. For killing McDonald, Eaton
received another life sentence, to be served concurrently with his
Shenandoah County sentences. Eaton successfully moved the venue

                     2
of his trial for the Hines murder and the firearms charge from Rock-
bridge County to Fauquier County and there pled not guilty to both
charges. After a four-day trial, the jury convicted him of both crimes.

At the sentencing phase, the prosecutor sought the death penalty
based solely on the statutory aggravator of Eaton's"future dangerous-
ness," which requires that, "after consideration of the past criminal
record of convictions of the defendant," the jury"find that there is a
probability that the defendant would commit criminal acts of violence
that would constitute a continuing serious threat to society." Va. Code
§ 19.2-264-2(1). Accordingly, at the beginning of the sentencing
phase, the judge verbally instructed the jury, in part:

           Before the penalty can be fixed at death, the Common-
          wealth must prove beyond a reasonable doubt that, after
          consideration of his history and background, there is a prob-
          ability that he would commit criminal acts of violence that
          would constitute a continuing serious threat to society.

           The Defendant will introduce evidence in mitigation of
          the punishment which you shall consider. If, after hearing
          this evidence, you are satisfied that the Commonwealth has
          proved this factor beyond a reasonable doubt and you are
          unanimous, then you shall fix the punishment of the Defen-
          dant at death. Or if you believe, from all of the evidence,
          that the death penalty is not justified, then you shall fix the
          punishment of the Defendant at life imprisonment. If the
          Commonwealth has failed to prove this factor beyond a rea-
          sonable doubt, then you shall fix the punishment of the
          Defendant at life imprisonment.

The state relied on evidence of the three murders to which Eaton
had pled guilty, substantiated in part (and over Eaton's objection) by
a version of the Shenandoah County plea agreement that redacted any
reference to Eaton's parole ineligibility. In addition, Chadwick Hol-
ley, who had been incarcerated with Eaton at the Roanoke County-
Salem Jail, testified that Eaton said he would blame Hines' death on
Judy McDonald and joked that he could get away with this because
McDonald was dead. And two other inmates testified that Eaton had
fashioned a weapon out of wire and a spring from a shower curtain

                    3
rod, which he planned to use to overpower a guard, take his weapon,
and escape from prison.

In mitigation, a psychologist testified that Eaton was of "low-
average" intelligence; a former employer testified that Eaton was a
good employee; a neighbor testified that Eaton had helped her shovel
snow and carry groceries; Eaton's sister and brother testified about his
childhood and personality; and jail employees testified that Eaton was
not a troublesome prisoner.

At the conclusion of the sentencing phase of trial, Eaton's counsel
proposed jury instructions that would have explicitly defined aggra-
vating and mitigating evidence and would have informed the jury that
Eaton was ineligible for parole. These instructions were rejected by
the trial judge, who instead read and gave the jury a written copy of
the following instruction:

           You have convicted Dennis Wayne Eaton of an offense
          which may be punished by death. You must decide whether
          Dennis Wayne Eaton shall be sentenced to death or to life
          imprisonment. Before the penalty can be fixed at death, the
          Commonwealth must prove beyond a reasonable doubt that,
          after consideration of his history and background, there is a
          probability that he would commit criminal acts of violence
          that would constitute a continuing serious threat to society.

           If you find from all the evidence, unanimously, that the
          Commonwealth has proven beyond a reasonable doubt that,
          after consideration of his history and background, there is a
          probability that he would commit criminal acts of violence
          that would constitute a continuing serious threat to society,
          then you may fix the punishment of Dennis Wayne Eaton at
          death or if you believe from all the evidence that the death
          penalty is not justified, then you shall fix the punishment of
          Dennis Wayne Eaton at life imprisonment.

           If the Commonwealth has failed to prove beyond a rea-
          sonable doubt that, after consideration of his history and
          background, there is a probability that he would commit
          criminal acts of violence that would constitute a continuing

                    4
          serious threat to society, then you shall fix the punishment
          of Dennis Wayne Eaton at life imprisonment.

The jury returned a sentence of death.

Following an unsuccessful motion for a new sentencing hearing,
Eaton appealed his conviction and sentence. The Virginia Supreme
Court affirmed both, Eaton, 397 S.E.2d at 399, and denied Eaton's
petition for rehearing. The United States Supreme Court denied
Eaton's petition for a writ of certiorari on October 7, 1991. Eaton v.
Commonwealth, 502 U.S. 824 (1991).

Eaton's petition for a writ of habeas corpus was denied by the state
court without a hearing, and Eaton timely appealed to the Virginia
Supreme Court. That court dismissed the petition and denied the
appeal, finding that some claims were procedurally defaulted and
rejecting the remaining Assignments of Error on the merits. The Vir-
ginia Supreme Court denied Eaton's petition for rehearing, and the
United States Supreme Court denied his petition for a writ of certio-
rari. Eaton v. Murray, 513 U.S. 966 (1994).

On April 13, 1995, Eaton filed a petition for a writ of habeas cor-
pus in federal district court. He alleged numerous errors in the guilt
and sentencing phases of his capital trial and the state postconviction
process, including general claims of ineffective assistance of counsel.
He requested that the court hold an evidentiary hearing. The district
court denied his request and ruled that the bulk of his claims, includ-
ing those for ineffective assistance, were procedurally barred. Alter-
natively, the court rejected his allegations of ineffective assistance of
counsel on the merits. The district court dismissed Eaton's claim that
the jury should have been informed of his parole ineligibility as an
attempt to take advantage of a new rule barred by Teague v. Lane,
489 U.S. 288 (1989) (plurality opinion), and O'Dell v. Netherland, 95
F.3d 1214 (4th Cir. 1996), aff'd, 117 S. Ct. 1969 (1997). And the
court dismissed the balance of Eaton's claims on the merits. Eaton
now appeals.

II.

Eaton first complains that he was sentenced to death by jurors who
were neither explicitly told of their obligation to consider mitigating

                     5
evidence nor informed about the concept of mitigation, either gener-
ally or in terms of statutory mitigating factors alleged to be present
in his case. But the Supreme Court in Buchanan v. Angelone rejected
a similar challenge to virtually identical sentencing instructions, find-
ing no merit in the claim that "the Eighth Amendment requires that
a capital jury be instructed on the concept of mitigating evidence gen-
erally, or on particular statutory mitigating factors." 118 S. Ct. 757,
758-59 (1998). Thus we also reject Eaton's argument.

Buchanan held that jury instructions that"direct[ed] the jury to
base its decision on `all the evidence'" satisfied the constitutional
requirement that the sentencing jury have a full opportunity to con-
sider mitigating evidence. Id. at 762. That case approved Virginia's
pattern capital sentencing instructions tailored to the "vileness" aggra-
vating factor. Id. at 759 & n.1. The judge in Eaton's case also used
Virginia's pattern instructions but tailored them to the aggravating
factor of future dangerousness. The few differences between the two
sets of instructions only confirm that the instructions used in Eaton's
case easily clear the bar set by Buchanan, as they draw even more
attention to the jury's responsibility to consider"all the evidence."
Eaton's jury was specifically charged to render a death sentence only
"after consideration of his history and background" -- a phrase that
appears three times in Eaton's jury instructions and not at all in
Buchanan's. In addition, and unlike Buchanan, at the beginning of
Eaton's trial the judge informed the jury that "[t]he Defendant will
introduce evidence in mitigation of the punishment which you shall
consider." Compare Buchanan, 118 S. Ct. at 762-63 (no similar
instruction). Thus, in Eaton's case, even more so than in Buchanan,
"the entire context in which the instructions were given expressly
informed the jury that it could consider mitigating evidence." Id. at
762. Because Eaton's trial not only meets -- but exceeds -- the
Buchanan standard, we reject this ground for habeas relief.

III.

Eaton alleges numerous errors of counsel, both at trial and on direct
appeal. The errors are said to have begun before trial, with inadequate
investigation of impeaching and exculpatory evidence. And at trial,
Eaton claims his counsel mishandled jury selection. He also com-
plains counsel failed to raise a whole host of objections to both the

                     6
admission of evidence and the prosecutor's conduct. Eaton charges
that at the penalty phase his attorneys presented an inadequate case
in mitigation because they omitted evidence about his emotional and
psychological state and they argued that he should be sentenced to life
imprisonment because he wanted to die. And he claims counsel
dropped critical arguments on direct appeal. Notwithstanding its find-
ing that Eaton procedurally defaulted on these claims, the district
court carefully considered the merits of each and ultimately rejected
Eaton's ineffectiveness argument.1 We agree with the district court
that Eaton has failed to satisfy the two-prong test set forth in
Strickland v. Washington, 466 U.S. 668 (1984), to show constitution-
ally ineffective assistance.

We review the performance of trial counsel with a spirit of defer-
ence. "It is all too tempting . . . to second-guess counsel's assistance
after conviction or adverse sentence, and it is all too easy for a court,
_________________________________________________________________
1 Based on the Virginia Supreme Court's disposition of Eaton's state
habeas petition, the district court ruled that the substance of the ineffec-
tive assistance claims was procedurally defaulted. We think this is a
close question. On his state habeas appeal, Eaton contended that "[t]he
trial court erred in dismissing without a hearing Appellant's claim that
he was denied reasonably effective assistance of counsel." In Eaton's
case the Virginia Supreme Court denied the relevant assignments of error
on the merits and made no explicit finding of procedural default with
respect to Eaton's ineffective assistance claims. However, in a later case,
Yeatts v. Murray, 455 S.E.2d 18 (Va. 1995), an identical Assignment of
Error was read to challenge only the denial of a state evidentiary hearing,
not the substance of the underlying ineffective assistance claims. In find-
ing that Eaton procedurally defaulted on these claims, the district court
relied heavily on the reasoning of the Yeatts case. But Yeatts was handed
down months after Eaton's state habeas appeal was dismissed by the Vir-
ginia Supreme Court. And a federal magistrate judge has found that even
Yeatts is not precluded from federal review of his ineffective assistance
claims, despite state procedural default. Yeatts v. Angelone, No. 95-0638-
R, Magistrate's Report and Recommendation (W.D. Va. May 29, 1997).
Relying, in part, on the treatment of Eaton's case in the Virginia
Supreme Court, the magistrate judge concluded that Yeatts established a
new rule of procedural default. Because we agree with the district court's
denial of Eaton's ineffectiveness claims on the merits, we need not
resolve the thorny issue of procedural default.

                    7
examining counsel's defense after it has proved unsuccessful, to con-
clude that a particular act or omission of counsel was unreasonable."
Id. at 689. But this case does not present a close question; Eaton's
complaints, though numerous, do not overcome the"strong presump-
tion that counsel's conduct [fell] within the wide range of reasonable
professional assistance," id.; see also Evans v. Thompson, 881 F.2d
117, 124 (4th Cir. 1989). As did the district court, we recognize that
the overwhelming case against Eaton made the task of defending him
very difficult. Upon review of the record, we find that counsel's
investigation and preparation for trial were sufficient and that coun-
sel's trial strategy was sound. Further, in the face of the Common-
wealth's overwhelming evidence, we can ascribe no prejudice to any
alleged errors by counsel; like the district court, we cannot identify
a reasonable probability that Eaton would have escaped conviction
and a sentence of death. Strickland, 466 U.S. at 694.

Finally, we uphold the district court's denial of Eaton's request for
an evidentiary hearing. Eaton is entitled to such a hearing only if the
state court fact-finding process was deficient in some significant
respect. Townsend v. Sain, 372 U.S. 293, 312-13 (1963), overruled on
other grounds by Keeney v. Tamayo-Reyes, 504 U.S. 1 (1992);
Poyner v. Murray, 964 F.2d 1404, 1414 (4th Cir. 1992) (citing
Townsend and 28 U.S.C. § 2254(d)). Not only was the state court
fact-finding process not inadequate; even the "additional evidence"
Eaton proffers suffers an infirmity as well. One"additional fact" he
advances is proffered testimony to rebut the account of two inmates
that Eaton planned a violent jailbreak. However, the state courts fully
considered this evidence when Eaton moved for a new sentencing
hearing.

More fundamentally, we refuse to transform a federal habeas pro-
ceeding into a second trial. In this case an evidentiary hearing would
be precisely that. The Supreme Court has charged us to preserve "the
state trial on the merits [as] the `main event,' so to speak, rather than
a `tryout on the road' for what will later be the determinative federal
habeas hearing." Wainwright v. Sykes, 433 U.S. 72, 90 (1977). We
would be unfaithful to this charge if we acted to supplant the state
fact-finding process with repetitive federal proceedings. Evidentiary
hearings have never been required on federal collateral review of state
petitioners' ineffectiveness claims. See, e.g. , Spencer v. Murray, 18

                     8
F.3d 229 (4th Cir. 1994) (upholding denial of habeas corpus on basis
of trial counsel's affidavit); Sawyers v. Collins, 986 F.2d 1493, 1504
(5th Cir. 1993) (upholding denial of habeas corpus without evidenti-
ary hearing even "if the state court decided the factual issue without
the benefit of live testimony"). Thus the district court's determination
that no evidentiary hearing was necessary reflects a proper respect for
the different roles of state and federal courts. And the fact that the dis-
trict court did not hold an evidentiary hearing on Eaton's ineffective
assistance claims in no way indicates that the court slighted these
claims. In fact, the district court carefully considered each and every
one of the dozens of errors with which Eaton charged his counsel. We
have reviewed this exhaustive treatment of Eaton's claims, and we
adopt the district court's opinion that Eaton received effective assis-
tance of counsel.

IV.

Eaton next challenges the trial court's refusal to inform the jury at
the sentencing phase that he was ineligible for parole under Virginia
law because he had pled guilty and been sentenced to life imprison-
ment for several prior charges. In Simmons v. South Carolina, 512
U.S. 154 (1994), the Supreme Court recognized for the first time a
defendant's "narrow right," O'Dell, 117 S. Ct. at 1978, to rebut the
State's evidence of future dangerousness with evidence that he is
parole ineligible. Simmons, 512 U.S. at 169 (plurality opinion); id. at
177 (O'Connor, J., joined by Rehnquist, C.J., and Kennedy, J., con-
curring in the judgment). In O'Dell the Supreme Court deemed
Simmons a "new rule" that is unavailable on collateral review of sen-
tences that became final before June 17, 1994, the day Simmons was
decided. O'Dell, 117 S. Ct. at 1971. Eaton's conviction became final
on October 7, 1991, nearly three years before Simmons. Thus, O'Dell
forecloses Eaton's claim that his sentence must be overturned because
he was denied the opportunity to inform the jury of his parole ineligi-
bility.

Eaton, however, seeks to evade O'Dell in three ways. First he
asserts that by the time his conviction became final in 1991 existing
precedent dictated the right later recognized in Simmons. Next he tries
to affix a new constitutional label to his demand to inform the sen-
tencing jury of his parole ineligibility in an attempt to preclude

                     9
O'Dell's application to his claim. And finally he asserts a factual dis-
tinction between Simmons and his case, insisting that parole ineligibil-
ity was part of his sentencing record, a historical fact, while in
Simmons parole ineligibility would be the result of the jury's decision,
a future contingency. As discussed below, none of these contentions
undercuts the conclusion that Eaton seeks the benefit of a new rule
that is unavailable in his case.

A.

In finding that Simmons articulated a new rule in 1994, the O'Dell
Court asked "whether `a state court considering [the defendant's]
claim at the time his conviction became final would have felt com-
pelled by existing precedent to conclude that the rule [he] seeks was
required by the Constitution.'" 117 S. Ct. at 1973 (quoting Lambrix
v. Singletary, 117 S. Ct. 1517, 1524 (1997)) (alterations in Lambrix).
The conviction at issue in O'Dell became final in 1988, so the
Supreme Court's survey of the legal landscape focused on whether
any cases at that time "compelled" the result ultimately reached in
Simmons. Eaton claims that because his conviction became final three
years later, in 1991, O'Dell's new rule analysis does not control his
case. Eaton claims two decisions during the intervening period
between 1988 and 1991 marked "changes in the legal landscape" that
alter the Teague analysis. He says Boyde v. California, 494 U.S. 370
(1990), and Payne v. Tennessee, 501 U.S. 808 (1991), both articulate
such broad conceptions of what evidence may be relevant to capital
sentencing that they "compelled" the result later reached in Simmons.

We reject Eaton's assertion that these intervening decisions alter
Simmons' status as a new rule. Simmons can hardly be said to rely on
Boyde and does not even mention Payne, which is not surprising, as
neither case bears on the issue of informing the jury about parole inel-
igibility. Boyde does reflect the view that a broad range of evidence
may be relevant to the sentencing determination, but we decline to
derive from the vague intimations of this case any specific "rule" that
a defendant must be allowed to inform the jury of his parole status.
"[T]he new-rule doctrine `would be meaningless if applied at this
level of generality.'" Gray v. Netherland, 116 S. Ct. 2074, 2084
(1996) (citation omitted). And Payne is entirely inapposite to Eaton's
claims. That case approved states' use of victim impact evidence but

                    10
signaled absolutely no change in the scope of evidence that the defen-
dant was constitutionally permitted to introduce. 501 U.S. at 826-27.
Thus, these cases provide no basis for departing from the Supreme
Court's determination in O'Dell that Simmons articulated a new rule
in 1994. Inasmuch as Eaton's conviction became final before June 17,
1994, the rule announced in Simmons v. South Carolina has no appli-
cation to his case. O'Dell, 117 S. Ct. at 1971.

B.

Next Eaton argues that O'Dell does not control his case because
the Simmons right rested on the Fourteenth Amendment, while his
claim is premised on the Eighth Amendment guarantee that "the sen-
tencer [may] not be precluded from considering, as a mitigating fac-
tor, any aspect of a defendant's character or record and any of the
circumstances of the offense that the defendant proffers as a basis for
a sentence less than death." Lockett v. Ohio , 438 U.S. 586, 604 (1978)
(plurality opinion); Eddings v. Oklahoma, 455 U.S. 104, 110 (1982)
(quoting Lockett plurality). In reframing his argument this way, Eaton
hopes for a favorable answer to a question left open in Simmons,
whether a substantially identical entitlement to inform a sentencing
jury of parole ineligibility might be predicated on the Eighth Amend-
ment. See 512 U.S. at 162 n.4. But changing the label affixed to his
claim in no way alters the conclusion that Eaton seeks the benefit of
a new rule.

The cases implementing the generalized Eighth Amendment right
to present mitigating evidence simply do not "compel" or even sug-
gest a specific right to introduce evidence of parole ineligibility. Fur-
thermore Eaton's proposed "Eighth Amendment" right is functionally
indistinguishable from the right announced in Simmons -- just like
Simmons, Eaton seeks the right to inform the sentencing jury that the
alternative to the death penalty in his case really means life imprison-
ment, without parole.2 This thinly-disguised attempt to circumvent
_________________________________________________________________
2 The Simmons Court itself was divided on the precise Eighth Amend-
ment claim Eaton now advances, which sends a strong signal that as late
as 1994 the Eighth Amendment issue "was susceptible to debate among
reasonable minds," the hallmark of a new rule. Butler v. McKellar, 494
U.S. 407, 415 (1990).

                    11
O'Dell and gain (retroactively) the benefit of the right recognized in
Simmons is unavailing. The holding of O'Dell , that the right to intro-
duce evidence of parole ineligibility was a new rule when Simmons
announced it, directs the conclusion that Eaton seeks the benefit of a
new rule that is simply unavailable on collateral review of his sen-
tence. And the reasoning of O'Dell graphically illustrates that the rule
Eaton seeks would be new, however he chooses to characterize it. The
O'Dell Court surveyed both Eighth and Fourteenth Amendment pre-
cedents. It concluded that until Simmons no case "compelled" the
view that admission of parole status evidence was a constitutional
entitlement, whether as rebuttal evidence under the Fourteenth
Amendment or as mitigating evidence under the Eighth. See 117 S.
Ct. at 1975-77. Thus O'Dell squarely and specifically resolves the
new rule issue adversely to Eaton's claims.

C.

Finally, Eaton advances a factual distinction between his case and
Simmons. He claims that his parole ineligibility was a settled fact, part
of his sentencing record, unlike Simmons, where parole ineligibility
would be the consequence of one of the jury's sentencing options.
This is a distinction without a difference, for in all crucial respects
Eaton's situation is identical to Simmons.

Eaton was never sentenced to "life imprisonment without parole,"
a punishment not contemplated by the Virginia Code. Indeed, like
Simmons, Eaton was made ineligible for parole by operation of a spe-
cial provision of state law separate from the section defining his
offense and punishment. South Carolina law at issue in Simmons pro-
vided that "[t]he [Parole] Board shall not grant parole nor is parole
authorized to any prisoner serving a sentence for a second or subse-
quent conviction, following a separate sentencing for a prior convic-
tion, for violent crimes." S.C. Code Ann. § 24-21-640. Thus, because
of Simmons' prior record, had he been sentenced to life imprisonment
instead of death, South Carolina law would have made him ineligible
for parole. Simmons, 512 U.S. at 156 (plurality opinion). Likewise,
Virginia law provides that "[a]ny person convicted of three separate
felony offenses of . . . murder . . . shall not be eligible for parole,"
Va. Code § 53.1-151(B1), rendering Eaton parole ineligible even
before the Hines trial because of his prior murder convictions. So in

                    12
seeking to inform the jury of their parole ineligibility both Eaton and
Simmons sought to present to the jury evidence not about themselves,
their character or record, but about the operation of state postsentenc-
ing law. No case before Simmons guaranteed a right to do so. See
O'Dell, 117 S. Ct. at 1977 (surveying case law); Franklin v. Lynaugh,
487 U.S. 164, 174 (1988) (limiting mitigating evidence to aspects of
"petitioner's `character,' `record,' or a`circumstance of the
offense'"). And the O'Dell Court focused on this exact "distinction --
between information concerning state postsentencing law on the one
hand and evidence specifically related to the defendant on the other
--" as the feature of Simmons that made the rule new. 117 S. Ct. at
1976, 1977 ("It is a step from a ruling that a defendant must be per-
mitted to present evidence of [his character] to a requirement that he
be afforded an opportunity to describe the extant legal regime.").

Thus, however characterized, Eaton is here asserting the right to
place before his sentencing jury evidence about the"extant legal
regime" that made him ineligible for parole. He is seeking what
O'Dell clearly says no criminal defendant was entitled to before 1994,
and he cannot benefit from this new rule on collateral review of his
sentence.3

V.

Eaton also objects to Virginia's statutory aggravator for "future
dangerousness." He contends that it does not impose any standard of
_________________________________________________________________
3 O'Dell also directs the outcome of the final phase of Teague analysis,
the determination whether a new rule fits either of the two narrow excep-
tions to the nonretroactivity principle. The first exception, "for new rules
`forbidding criminal punishment of certain primary conduct [and] rules
prohibiting a certain category of punishment for a class of defendants
because of their status or offense,'" O'Dell , 117 S. Ct. at 1973 (quoting
Penry v. Lynaugh, 492 U.S. 302, 330 (1989)) (alteration in O'Dell), is
plainly inapplicable here. And in O'Dell the Court ruled that a right to
inform the sentencing jury of parole ineligibility predicated on the Four-
teenth Amendment Due Process Clause was not a "watershed rule[ ] of
criminal procedure," Teague, 489 U.S. at 311 (plurality opinion), such
that it must be applied even in cases on collateral review. O'Dell, 117 S.
Ct. at 1978. We can conceive of no ground for holding that any identical
right based on the Eighth Amendment would be any more exceptional.

                    13
proof on evidence of prior unadjudicated bad acts like his planned
escape from jail. Thus, he says, it provides constitutionally insuffi-
cient guidance for the jury's evaluation of the evidence in aggravation
of his crimes.

Courts have routinely considered evidence of prior unadjudicated
acts in assessing future dangerousness. See, e.g., Gray, 116 S. Ct. at
2078 (defendant sentenced to death, in part, on evidence of previous
bad acts that had resulted in neither indictment nor conviction);
Giarratano v. Procunier, 891 F.2d 483, 489-90 (4th Cir. 1989)
(same); Muniz v. Johnson, 132 F.3d 214, 224 (5th Cir. 1998) (same,
finding practice constitutional); Watkins v. Commonwealth, 331
S.E.2d 422, 436 (Va. 1985) (same, approving practice under Virginia
law). In Jurek v. Texas, 428 U.S. 262 (1976), the Supreme Court
rejected the claim that the statutory aggravator of future dangerous-
ness impermissibly relied on wholly speculative-- that is, unproved
and unprovable -- predictions of defendant's future behavior. It is for
the jury to assign what weight it will to predictions of future danger-
ousness. "[T]he rules of evidence . . . anticipate that relevant, unprivi-
leged evidence should be admitted and its weight left to the fact
finder, who would have the benefit of cross examination and contrary
evidence by the opposing party." Barefoot v. Estelle, 463 U.S. 880,
898 (1983). Furthermore, the Jurek Court insisted that the jury must
"have before it all possible relevant information about the individual
defendant whose fate it must determine." 428 U.S. at 276. This cer-
tainly includes testimony relating to Eaton's violent propensities
while in prison. See Skipper v. South Carolina , 476 U.S. 1, 7 (1986);
California v. Ramos, 463 U.S. 992, 1001-03 (1983); Barefoot, 463
U.S. at 896-905. Thus, as we held in Briley v. Bass, "[t]he constitu-
tionality of [Virginia's future dangerousness aggravator] is beyond
question" in light of Jurek. 750 F.2d 1238, 1245 (4th Cir. 1984); see
also Giarratano, 891 F.2d at 489-90 (explicitly approving a broad
range of evidence of future dangerousness).

VI.

For the foregoing reasons, we affirm the judgment of the district
court.

AFFIRMED

                     14